DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “heavy metal” in claims 1-50 is used by the claim to mean “Copper, Bismuth, Aluminum, Titanium, Vanadium, Manganese, Chromium, Zinc, Tantalum, Germanium, Lead, Cadmium, Indium, Thallium, Cobalt, Nickel, Iron, and Gallium.  The term "heavy metal" may also include all metals with a standard reduction potential of 2.7V and below under standard conditions” (specification at paragraph [0011]) while the accepted meaning is “metallic chemical elements that have a relatively high density and are toxic or poisonous at low concentrations, such as mercury (Hg), cadmium (Cd), arsenic (As), chromium (Cr), thallium (Tl), and lead (Pb).” The term as used in the claims is considered to be definite because the specification clearly redefines the term and sets forth the standard for determining which metals were considered within the scope.  The invention will be examined based upon the term “heavy metal” being interpreted in accordance with Applicant’s special definition.
Additionally, the claim term “configured to non-selectively transport cations” in claims 1 and 32 is interpreted as meaning that the separator possessed the ability to selectively transport cations, but was not selective as to which cations where transported.  In other words, the separator “configured to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the ion-conductive liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to “an alkali ion-conductive liquid”.  Claim 7 can be corrected by inserting the word “alkali” between “the” and “ion-conductive”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image1.png
    375
    267
    media_image1.png
    Greyscale
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,538,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘847 patent recite a system as required by instant claim 1 along with additional features (see attached image of the relevant portion of claim 1 of the ‘847 patent).  Thus, the claims of the ‘847 patent effectively “anticipate” the presently claimed invention. 
Allowable Subject Matter
In view of the obviousness-type double patenting rejection above, the Office also indicates that claims 1-16 are otherwise free from rejections over the prior art.  Note that claim 7 requires correction of the above noted antecedent basis problem in addition to overcoming the obviousness-type double patenting rejection to be in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  as noted in the reasons for allowance indicated in the Notice of Allowance mailed 26 November 2019 in parent application 15/393,717, the closest prior art is Gordon et al (US 2009/0134040) and Beatty (US 4,105,534).  As indicated in the reasons for allowance, absent the blueprint of Applicant’s specification, one of ordinary skill in the art would not have recognized that additional or alternative methods for removing the heavy metals from the alkali metal sulfide or polysulfide in solvent of Gordon et al was necessary.  Gordon et al indicates that the disclosed method of heavy metal removal was sufficient and to modify the disclosure of Gordon et al with the electrolytic cell of Beatty would rely upon impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1796